 


110 HR 4294 IH: Presidential Funding Act of 2007
U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4294 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2007 
Mr. Price of North Carolina (for himself, Mr. Shays, Mr. Castle, Mr. Emanuel, Mr. Platts, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reform the system of public financing for Presidential elections, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Presidential Funding Act of 2007. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Revisions to system of Presidential primary matching payments. 
Sec. 3. Requiring participation in primary payment system as condition of eligibility for general election payments. 
Sec. 4. Revisions to expenditure limits. 
Sec. 5. Additional payments and increased expenditure limits for candidates participating in public financing who face certain nonparticipating opponents. 
Sec. 6. Establishment of uniform date for release of payments from Presidential Election Campaign Fund to eligible candidates. 
Sec. 7. Revisions to designation of income tax payments by individual taxpayers. 
Sec. 8. Amounts in Presidential Election Campaign Fund. 
Sec. 9. Regulation of convention financing. 
Sec. 10. Disclosure of bundled contributions to presidential campaigns. 
Sec. 11. Effective date.   
2.Revisions to system of Presidential primary matching payments 
(a)Increase in matching payments 
(1)In generalSection 9034(a) of the Internal Revenue Code of 1986 is amended— 
(A)by striking an amount equal to the amount and inserting an amount equal to 400 percent of the amount; and 
(B)by striking $250 and inserting $200. 
(2)Additional matching payments for candidates after March 31 of the election yearSection 9034(b) of such Code is amended to read as follows: 
 
(b)Additional payments for candidates after March 31 of the election yearIn addition to any payment under subsection (a), an individual who is a candidate after March 31 of the calendar year in which the presidential election is held and who is eligible to receive payments under section 9033 shall be entitled to payments under section 9037 in an amount equal to the amount of each contribution received by such individual after March 31 of the calendar year in which such presidential election is held, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person after such date exceeds $200.. 
(3)Conforming amendmentsSection 9034 of such Code, as amended by paragraph (2), is amended— 
(A)by striking the last sentence of subsection (a); and 
(B)by inserting after subsection (b) the following new subsection: 
 
(c)Contribution definedFor purposes of this section and section 9033(b), the term contribution means a gift of money made by a written instrument which identifies the person making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4).. 
(b)Eligibility requirements 
(1)Amount of aggregate contributions per StateSection 9033(b)(3) of such Code is amended by striking $5,000 and inserting $25,000. 
(2)Amount of individual contributionsSection 9033(b)(4) of such Code is amended by striking $250 and inserting $200. 
(3)Participation in system for payments for general electionSection 9033(b) of such Code is amended— 
(A)by striking and at the end of paragraph (3); 
(B)by striking the period at the end of paragraph (4) and inserting , and; and 
(C)by adding at the end the following new paragraph: 
 
(5)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95, including the requirement that the candidate and the candidate’s authorized committees will not incur qualified campaign expenses in excess of the aggregate payments to which they will be entitled under section 9004.. 
(c)Period of availability of paymentsSection 9032(6) of such Code is amended by striking beginning with the beginning of the calendar year and inserting beginning with the date that is 6 months prior to the date of the earliest primary election held in any State during the calendar year. 
3.Requiring participation in primary payment system as condition of eligibility for general election payments 
(a)Major party candidatesSection 9003(b) of the Internal Revenue Code of 1986 is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3); and 
(2)by inserting before paragraph (2) (as so redesignated) the following new paragraph: 
 
(1)the candidate received payments under chapter 96 for the campaign for nomination;. 
(b)Minor party candidatesSection 9003(c) of such Code is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3); and 
(2)by inserting before paragraph (2) (as so redesignated) the following new paragraph: 
 
(1)the candidate received payments under chapter 96 for the campaign for nomination;. 
4.Revisions to expenditure limits 
(a)Increase in expenditure limits for participating candidates; elimination of State-specific limits 
(1)In generalSection 315(b)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(b)(1)) is amended by striking may make expenditures in excess of and all that follows and inserting 
may make expenditures— 
(A)with respect to a campaign for nomination for election to such office— 
(i)in excess of $100,000,000 before April 1 of the calendar year in which the presidential election is held, and 
(ii)in excess of $150,000,000 before the date described in section 9006(b) of the Internal Revenue Code of 1986; and 
(B)with respect to a campaign for election to such office, in excess of $100,000,000.. 
(2)Clerical correctionSection 9004(a)(1) of the Internal Revenue Code of 1986 is amended by striking section 320(b)(1)(B) of the Federal Election Campaign Act of 1971 and inserting section 315(b)(1)(B) of the Federal Election Campaign Act of 1971. 
(b)Increase in limit on coordinated party expendituresSection 315(d)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(d)(2)) is amended to read as follows: 
 
(2) 
(A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $25,000,000. 
(B)Notwithstanding the limitation under subparagraph (A), during the period beginning on April 1 of the year in which a presidential election is held and ending on the date described in section 9006(b) of the Internal Revenue Code of 1986, the national committee of a political party may make additional expenditures in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party in an amount not to exceed $25,000,000. 
(C) 
(i)Notwithstanding subparagraph (B) or the limitation under subparagraph (A), if any nonparticipating primary candidate (within the meaning of subsection (b)(3)) affiliated with the national committee of a political party receives contributions or makes expenditures with respect to such candidate's campaign in an aggregate amount greater than 120 percent of the expenditure limitation in effect under subsection (b)(1)(A)(ii), then during the period described in clause (ii), the national committee of any other political party may make expenditures in connection with the general election campaign of a candidate for President of the United States who is affiliated with such other party without limitation. 
(ii)The period described in this clause is the period— 
(I)beginning on the later of April 1 of the year in which a presidential election is held or the date which such nonparticipating primary candidate first receives contributions or makes expenditures in the aggregate amount described in clause (i), and 
(II)ending on the earlier of the date such nonparticipating primary candidate ceases to be a candidate for nomination to the office of President of the United States and is not a candidate for such office or the date described in section 9006(b) of the Internal Revenue Code of 1986. 
(iii)If the nonparticipating primary candidate described in clause (i) ceases to be a candidate for nomination to the office of President of the United States and is not a candidate for such office, clause (i) shall not apply and the limitations under subparagraphs (A) and (B) shall apply. It shall not be considered to be a violation of this Act if the application of the preceding sentence results in the national committee of a political party violating the limitations under subparagraphs (A) and (B) solely by reason of expenditures made by such national committee during the period which clause (i) applied. 
(D)For purposes of this paragraph— 
(i)any expenditure made by or on behalf of a national committee of a political party and in connection with a presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party, and 
(ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election. 
(E)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States.. 
(c)Conforming amendments relating to timing of cost-of-living adjustment 
(1)In generalSection 315(c)(1) of such Act (2 U.S.C.. 441a(c)(1)) is amended— 
(A)in subparagraph (B), by striking (b), (d), and inserting (d)(3); and 
(B)by inserting at the end the following new subparagraph: 
 
(D)In any calendar year after 2008— 
(i)a limitation established by subsection (b) or (d)(2) shall be increased by the percent difference determined under subparagraph (A); 
(ii)each amount so increased shall remain in effect for the calendar year; and 
(iii)if any amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(2)Base yearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)) is amended— 
(A)in clause (i), by striking subsections (b) and (d) and inserting subsection (d)(3); 
(B)in clause (i), by striking and at the end; 
(C)in clause (ii), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following new clause: 
 
(iii)for purposes of subsection (b) and (d)(2), calendar year 2007.. 
(d)Repeal of exclusion of fundraising costs from treatment as expendituresSection 301(9)(B)(vi) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(9)(B)(vi)) is amended by striking in excess of an amount equal to 20 percent of the expenditure limitation applicable to such candidate under section 315(b) and inserting the following: who is seeking nomination for election or election to the office of President or Vice President of the United States. 
5.Additional payments and increased expenditure limits for candidates participating in public financing who face certain nonparticipating opponents 
(a)Candidates in primary elections 
(1)Additional payments 
(A)In generalSection 9034 of the Internal Revenue Code of 1986, as amended by section 2, is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Additional payments for candidates facing nonparticipating opponents 
(1)In generalIn addition to any payments provided under subsections (a) and (b), each candidate described in paragraph (2) shall be entitled to— 
(A)a payment under section 9037 in an amount equal to the amount of each contribution received by such candidate on or after the date that is 6 months prior to the date of the earliest primary election held in any State during the calendar year of the presidential election with respect to which such candidate is seeking nomination and before the qualifying date, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person exceeds $200, and 
(B)payments under section 9037 in an amount equal to the amount of each contribution received by such candidate on or after the qualifying date, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person exceeds $200. 
(2)Candidates to whom this subsection appliesA candidate is described in this paragraph if such candidate— 
(A)is eligible to receive payments under section 9033, and 
(B)is opposed by a nonparticipating primary candidate of the same political party who receives contributions or makes expenditures with respect to the campaign— 
(i)before April 1 of the year in which the presidential election is held, in an aggregate amount greater than 120 percent of the expenditure limitation under section 315(b)(1)(A)(i) of the Federal Election Campaign Act of 1971, or 
(ii)before the date described in section 9006(b), in an aggregate amount greater than 120 percent of the expenditure limitation under section 315(b)(1)(A)(ii) of such Act. 
(3)Nonparticipating primary candidateIn this subsection, the term nonparticipating primary candidate means a candidate for nomination for election for the office of President who is not eligible under section 9033 to receive payments from the Secretary under this chapter. 
(4)Qualifying dateIn this subsection, the term qualifying date means the first date on which the contributions received or expenditures made by the nonparticipating primary candidate described in paragraph (2)(B) exceed the amount described under either clause (i) or clause (ii) of such paragraph.. 
(B)Conforming amendmentSection 9034(b)(2) of such Code, as amended by section 2, is amended by striking subsection (a) and inserting subsections (a) and (c). 
(2)Increase in expenditure limitSection 315(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(b)) is amended by adding at the end the following new paragraph: 
 
(3) 
(A)In the case of an eligible candidate, each of the limitations under clause (i) and (ii) of paragraph (1)(A) shall be increased— 
(i)by $50,000,000, if any nonparticipating primary candidate of the same political party as such candidate receives contributions or makes expenditures with respect to the campaign in an aggregate amount greater than 120 percent of the expenditure limitation applicable to eligible candidates under clause (i) or (ii) of paragraph (1)(A) (before the application of this clause), and 
(ii)by $100,000,000, if such nonparticipating primary candidate receives contributions or makes expenditures with respect to the campaign in an aggregate amount greater than 120 percent of the expenditure limitation applicable to eligible candidates under clause (i) or (ii) of paragraph (1)(A) after the application of clause (i). 
(B)Each dollar amount under subparagraph (A) shall be considered a limitation under this subsection for purposes of subsection (c). 
(C)In this paragraph, the term eligible candidate means, with respect to any period, a candidate— 
(i)who is eligible to receive payments under section 9033 of the Internal Revenue Code of 1986; 
(ii)who is opposed by a nonparticipating primary candidate; and 
(iii)with respect to whom the Commission has given notice under section 304(i)(1)(B)(i). 
(D)In this paragraph, the term nonparticipating primary candidate means, with respect to any eligible candidate, a candidate for nomination for election for the office of President who is not eligible under section 9033 of the Internal Revenue Code of 1986 to receive payments from the Secretary of the Treasury under chapter 96 of such Code.. 
(b)Candidates in general elections 
(1)Additional payments 
(A)In generalSection 9004(a)(1) of the Internal Revenue Code of 1986 is amended— 
(i)by striking (1) The eligible candidates and inserting (1)(A) Except as provided in subparagraph (B), the eligible candidates; and 
(ii)by adding at the end the following new subparagraph: 
 
(B)In addition to the payments described in subparagraph (A), each eligible candidate of a major party in a presidential election with an opponent in the election who is not eligible to receive payments under section 9006 and who receives contributions or makes expenditures with respect to the primary and general elections in an aggregate amount greater than 120 percent of the combined expenditure limitations applicable to eligible candidates under section 315(b)(1) of the Federal Election Campaign Act of 1971 shall be entitled to an equal payment under section 9006 in an amount equal to 100 percent of the expenditure limitation applicable under such section with respect to a campaign for election to the office of President.. 
(B)Special rule for minor party candidatesSection 9004(a)(2)(A) of such Code is amended— 
(i)by striking (A) The eligible candidates and inserting (A)(i) Except as provided in clause (ii), the eligible candidates; and 
(ii)by adding at the end the following new clause: 
 
(ii)In addition to the payments described in clause (i), each eligible candidate of a minor party in a presidential election with an opponent in the election who is not eligible to receive payments under section 9006 and who receives contributions or makes expenditures with respect to the primary and general elections in an aggregate amount greater than 120 percent of the combined expenditure limitations applicable to eligible candidates under section 315(b)(1) of the Federal Election Campaign Act of 1971 shall be entitled to an equal payment under section 9006 in an amount equal to 100 percent of the payment to which such candidate is entitled under clause (i).. 
(2)Exclusion of additional payment from determination of expenditure limitsSection 315(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(b)), as amended by subsection (a), is amended by adding at the end the following new paragraph: 
 
(4)In the case of a candidate who is eligible to receive payments under section 9004(a)(1)(B) or 9004(a)(2)(A)(ii) of the Internal Revenue Code of 1986, the limitation under paragraph (1)(B) shall be increased by the amount of such payments received by the candidate.. 
(c)Process for determination of eligibility for additional payment and increased expenditure limitsSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the following new subsection 
 
(i)Reporting and certification for additional public financing payments for candidates 
(1)Primary candidates 
(A)Notification of expenditures by ineligible candidates 
(i)Expenditures in excess of 120 percent of limitIf a candidate for a nomination for election for the office of President who is not eligible to receive payments under section 9033 of the Internal Revenue Code of 1986 receives contributions or makes expenditures with respect to the primary election in an aggregate amount greater than 120 percent of the expenditure limitation applicable to eligible candidates under clause (i) or (ii) of section 315(b)(1)(A), the candidate shall notify the Commission in writing that the candidate has received aggregate contributions or made aggregate expenditures in such an amount not later than 24 hours after first receiving aggregate contributions or making aggregate expenditures in such an amount. 
(ii)Expenditures in excess of 120 percent of increased limitIf a candidate for a nomination for election for the office of President who is not eligible to receive payments under section 9033 of the Internal Revenue Code of 1986 receives contributions or makes expenditures with respect to the primary election in an aggregate amount greater than 120 percent of the expenditure limitation applicable to eligible candidates under section 315(b) after the application of paragraph (3)(A)(i) thereof, the candidate shall notify the Commission in writing that the candidate has received aggregate contributions or made aggregate expenditures in such an amount not later than 24 hours after first receiving aggregate contributions or making aggregate expenditures in such an amount. 
(B)CertificationNot later than 24 hours after receiving any written notice under subparagraph (A) from a candidate, the Commission shall— 
(i)certify to the Secretary of the Treasury that opponents of the candidate are eligible for additional payments under section 9034(c) of the Internal Revenue Code of 1986; 
(ii)notify each opponent of the candidate who is eligible to receive payments under section 9033 of the Internal Revenue Code of 1986 of the amount of the increased limitation on expenditures which applies pursuant to section 315(b)(3); and 
(iii)in the case of a notice under subparagraph (A)(i), notify the national committee of each political party (other than the political party with which the candidate is affiliated) of the inapplicability of expenditure limits under section 315(d)(2) pursuant to subparagraph (C) thereof. 
(2)General election candidates 
(A)Notification of expenditures by ineligible candidatesIf a candidate in a presidential election who is not eligible to receive payments under section 9006 of the Internal Revenue Code of 1986 receives contributions or makes expenditures with respect to the primary and general elections in an aggregate amount greater than 120 percent of the combined expenditure limitations applicable to eligible candidates under section 315(b)(1), the candidate shall notify the Commission in writing that the candidate has received aggregate contributions or made aggregate expenditures in such an amount not later than 24 hours after first receiving aggregate contributions or making aggregate expenditures in such an amount. 
(B)CertificationNot later than 24 hours after receiving a written notice under subparagraph (A), the Commission shall certify to the Secretary of the Treasury for payment to any eligible candidate who is entitled to an additional payment under paragraph (1)(B) or (2)(A)(ii) of section 9004(a) of the Internal Revenue Code of 1986 that the candidate is entitled to payment in full of the additional payment under such section.. 
6.Establishment of uniform date for release of payments from Presidential Election Campaign Fund to eligible candidates 
(a)In GeneralThe first sentence of section 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows: “If the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall, on the last Friday occurring before the first Monday in September, pay to such candidates of the fund the amount certified by the Commission.”. 
(b)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Comptroller General under section 9005 for payment and inserting the time of making a payment under subsection (b). 
7.Revisions to designation of income tax payments by individual taxpayers 
(a)Increase in amount designatedSection 6096(a) of the Internal Revenue Code of 1986 is amended— 
(1)in the first sentence, by striking $3 each place it appears and inserting $10; and 
(2)in the second sentence— 
(A)by striking $6 and inserting $20, and 
(B)by striking $3 and inserting $10. 
(b)IndexingSection 6096 of such Code is amended by adding at the end the following new subsection: 
 
(d)Indexing of amount designated 
(1)In generalWith respect to each taxable year after 2008, each amount referred to in subsection (a) shall be increased by the percent difference described in paragraph (2), except that if any such amount after such an increase is not a multiple of $1, such amount shall be rounded to the nearest multiple of $1. 
(2)Percent difference describedThe percent difference described in this paragraph with respect to a taxable year is the percent difference determined under section 315(c)(1)(A) of the Federal Election Campaign Act of 1971 with respect to the calendar year during which the taxable year begins, except that the base year involved shall be 2008.. 
(c)Ensuring tax preparation software does not provide automatic response to designation questionSection 6096 of such Code, as amended by subsection (b), is amended by adding at the end the following new subsection: 
 
(e)Ensuring tax preparation software does not provide automatic response to designation questionThe Secretary shall promulgate regulations to ensure that electronic software used in the preparation or filing of individual income tax returns does not automatically accept or decline a designation of a payment under this section.. 
(d)Public information program on designationSection 6096 of such Code, as amended by subsections (b) and (c), is amended by adding at the end the following new subsection: 
 
(f)Public information program 
(1)In generalThe Federal Election Commission shall conduct a program to inform and educate the public regarding the purposes of the Presidential Election Campaign Fund, the procedures for the designation of payments under this section, and the effect of such a designation on the income tax liability of taxpayers. 
(2)Use of funds for programAmounts in the Presidential Election Campaign Fund shall be made available to the Federal Election Commission to carry out the program under this subsection, except that the amount made available for this purpose may not exceed $10,000,000 with respect to any Presidential election cycle. In this paragraph, a Presidential election cycle is the 4-year period beginning with January of the year following a Presidential election.. 
(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
8.Amounts in Presidential Election Campaign Fund 
(a)Determination of amounts in fundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years.. 
(b)Special rule for first campaign cycle under this Act 
(1)In generalSection 9006 of such Code is amended by adding at the end the following new subsection: 
 
(d)Special authority To borrow 
(1)In generalNotwithstanding subsection (c), there are authorized to be appropriated to the fund, as repayable advances, such sums as are necessary to carry out the purposes of the fund during the period ending on the first presidential election occurring after the date of the enactment of this subsection. 
(2)Repayment of advances 
(A)In generalAdvances made to the fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary determines that moneys are available for such purposes in the fund. 
(B)Rate of interestInterest on advances made to the fund shall be at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding and shall be compounded annually.. 
(2)Effective dateThe amendment made by this subsection shall take effect on the date of the enactment of this Act. 
9.Regulation of convention financingSection 323 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441i) is amended by adding at the end the following new subsection: 
 
(g)National conventions 
(1)In generalAny person described in subsection (e) (other than a person described in paragraph (3)) shall not solicit, receive, direct, transfer, or spend any funds in connection with a presidential nominating convention of any political party, including funds for a host committee, civic committee, municipality, or any other person or entity spending funds in connection with such a convention, unless such funds— 
(A)are not in excess of the amounts permitted with respect to contributions to the political committee established and maintained by a national political party committee under section 315; and 
(B)are not from a sources prohibited by this Act from making contributions in connection with an election for Federal office. 
(2)Exception for certain paymentsParagraph (1) shall not apply to— 
(A)payments by a Federal, State, or local government if the funds used for the payments are from the general public tax revenues of such government and are not derived from donations made to a State or local government for purposes of any convention; and 
(B)payments by any person for the purpose of promoting the suitability of a city as a convention site in advance of its selection, welcoming convention attendees to the city, or providing shopping or entertainment guides to convention attendees. 
(3)Certain persons excludedA person described in this paragraph is a person described in subsection (e) for whom the Federal office referred to in that subsection is the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress from the State in which the presidential nominating convention is held. . 
10.Disclosure of bundled contributions to presidential campaigns 
(a)In generalParagraphs (1) through (3) of section 304(i) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(i)), as added by section 204(a) of the Honest Leadership and Open Government Act of 2007, are amended to read as follows: 
 
(1)In general 
(A)Disclosure of bundled contributions by lobbyistsEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person reasonably known by the committee to be a person described in paragraph (7) who provided 2 or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such person during the covered period.  
(B)Disclosure of bundled contributions to presidential campaignsEach committee which is an authorized committee of a candidate for the office of President or for nomination to such office shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person who provided 2 or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the election cycle, and the aggregate amount of the bundled contributions provided by each such person during the covered period and such election cycle. Such schedule shall include a separate listing of the name, address, and employer of each person included on such schedule who is reasonably known by the committee to be a person described in paragraph (7), together with the aggregate amount of bundled contributions provided by such person during such period and such cycle.  
(2)Covered periodIn this subsection, a covered period means— 
(A)with respect to a committee which is an authorized committee of a candidate for the office of President or for nomination to such office— 
(i)the 4-year election cycle ending with the date of the election for the office of the President; and  
(ii)any reporting period applicable to the committee under this section during which any person provided 2 or more bundled contributions to the committee; and  
(B)with respect to any other committee— 
(i)the period beginning January 1 and ending June 30 of each year;  
(ii)the period beginning July 1 and ending December 31 of each year; and  
(iii)any reporting period applicable to the committee under this section during which any person described in paragraph (7) provided 2 or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold.  
(3)Applicable threshold 
(A)In generalIn this subsection, the applicable threshold is— 
(i)$50,000 in the case of a committee which is an authorized committee of a candidate for the office of President or for nomination to such office; and  
(ii)$15,000 in the case of any other committee. In determining whether the amount of bundled contributions provided to a committee by a person exceeds the applicable threshold, there shall be excluded any contribution made to the committee by the person or the person's spouse. 
(B)IndexingIn any calendar year after 2007, section 315(c)(1)(B) shall apply to each amount applicable under subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amount applicable under subparagraph (A), the base period shall be 2006. .  
(b)Conforming amendmentsSubsection (i) of section 304 of such Act (2 U.S.C. 434) is amended— 
(1)in paragraph (5), by striking described in paragraph (7) each place it appears in subparagraphs (C) and (D);  
(2)in paragraph (6), by inserting (other than a candidate for the office of President or for nomination to such office) after candidate; and  
(3)in paragraph (8)(A)— 
(A)by striking , with respect to a committee described in paragraph (6) and a person described in paragraph (7), and inserting , with respect to a committee described in paragraph (6) or an authorized committee of a candidate for the office of President or for nomination to such office,;  
(B)by striking by the person in clause (i) thereof and inserting by any person; and  
(C)by striking the person each place it appears in clause (ii) and inserting such person.  
(c)Effective dateThe amendments made by this section shall apply with respect to reports filed under section 304 of the Federal Election Campaign Act of 1971 after January 1, 2009.  
11.Effective dateExcept as otherwise provided in this Act, the amendments made by this Act shall apply with respect to elections occurring after January 1, 2009. 
 
